DETAILED ACTION
Status of the Application
	Applicants’ After-Final Amendment/Response and accompanying Lauritzen Declaration dated 12/01/2021 are acknowledged.  Claims 1-4, 6, 7, and 11-20 were pending prior to the Examiner’s Amendment below.  With the Examiner’s Amendment, which amends claims 1 and 4 and cancels claim 20, claims 1-4, 6, 7, and 11-19 have been allowed.

Examiner’s Amendment
	An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicants, an amendment may be filed as provided by 37 C.F.R. 1.312.  The ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner’s Amendment was given by Ronald Rudder on 12/03/2021.
	The application has been amended as follows:
	Claims 1 and 4 have been amended to further clarify the invention.
	Claim 20 was cancelled for being redundant in view of amended claim 1.
	
	In claim 1, line 10, delete "all components of the mixture are configured to fill bone pores of a size less than 600 microns” and substitute therefor - - - the blend of polyethylene glycol polymers comprises a first polyethylene glycol polymer having a molecular weight within the range of 1350 g/mol to 1650 g/mol and a second 
the tricalcium phosphate comprises from 15% to 30% by weight of the composition, and
the weight percent of the type I collagen or the type I collagen-glycosaminoglycan coprecipitate ranges from 0.2% to 1.5% relative to the total weight of the composition - - -.

	In claim 4, line 2, delete “the blend of polyethylene glycol polymers comprises a first polyethylene glycol polymer having a molecular weight within the range of 1350 g/mol to 1650 g/mol and a second polyethylene glycol polymer having a molecular weight within the range of 350 g/mol to 650 g/mol, the bioactive glass comprises from 3% to 7.5% by weight of the composition, the tricalcium phosphate comprises from 15% to 30% by weight of the composition, and the weight percent of the type I collagen or the type I collagen-glycosaminoglycan coprecipitate ranges from 0.2% to 1.5% relative to the total weight of the composition” and substitute therefor - - - all components of the mixture are configured to fill bone pores of a size less than 600 microns - - -.

Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance:  the Final Rejection details how the prior art of record renders the claimed composition obvious.  However, the Lauritzen Declaration provides evidence that a bone pore or void filling composition as currently claimed (see Examiner’s Amendment above) more quickly promoted bone healing when filled into bone defects compared to compositions of the prima facie case of obviousness. 
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Claims 1-4, 6, 7, and 11-19 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881. The examiner can normally be reached Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615